Title: From James Madison to Edward Coles, 28 September 1812
From: Madison, James
To: Coles, Edward


Dear Sir
Washington Sepr. 28. 1812
Yours of the 22d. came to hand yesterday. We regret extremely the indisposition which disappointed our expectation of seeing you on the arrival of the last stage. In such good hands as Dr. Everard’s you will soon be restored. Don’t risk a relapse by entering on the journey prematurely. We sha⟨ll⟩ look for your return with confidence as soon as your health will justify, but with the patience due to that consideration. Accept our affecte. respects and tender them to all around you.
James Madison
